                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                   NO. 5:08-CR-230-D-1



  UNITED STATES OF AMERICA

      v.                                                     ORDER TO SEAL

  DONALD BAIRD



       On motion of the Defendant, Donald Baird., and for good cause shown, it is hereby

ORDERED that DE 102 be sealed until further notice by this Court.

       SO ORDERED.

       This~dayof         tfer,· (      , 2021.




                                                  United States District Judge




           Case 5:08-cr-00230-D Document 106 Filed 04/27/21 Page 1 of 1
